Title: From Thomas Jefferson to Martha Jefferson Randolph, 16 January 1801
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Washington Jan. 16. 1801.

I wrote to mr Randolph on the 9th. & 10th. inst. and yesterday recieved his letter of the 10th. it gave me real joy to learn that Lilly had got a recruit of hands from mr Allen; tho’ still I would not have that prevent the taking all from the nailery who are able to cut, as I desired in mine of the 9th. as I wish Craven’s ground to be got ready for him without any delay. mr Randolph writes me you are about to wean Cornelia. this must be right & proper. I long to be in the midst of the children, and have more pleasure in their little follies than in the wisdom of the wise. here too there is such a mixture of the bad passions of the heart that one feels themselves in an enemy’s country. it is an unpleasant circumstance, if I am destined to stay here, that the great proportion of those of the place who figure, are federalists, and most of them of the violent kind. some have been so personally bitter that they can never forgive me, tho’ I do them with sincerity. perhaps in time they will get tamed. our prospect as to the election has been alarming: as a strong disposition exists to prevent an election, & that case not being provided for by the constitution, a dissolution of the government seemed possible. at present there is a prospect that some, tho’ federalists, will prefer yielding to the wishes of the people rather than have no government. if I am fixed here, it will be but three easy days journey from you: so that I should hope you & the family could pay an annual visit here at least; which with mine to Monticello of the spring & fall, might enable us to be together 4. or 5. months of the year. on this subject however we may hereafter converse, lest we should be counting chickens before they are hatched. I inclose for Anne a story, too long to be got by heart, but worth reading. kiss them all for me; and keep them in mind of me. tell Ellen I am afraid she has forgotten me. I shall probably be with you the first week in April, as I shall endeavor to be at our court for that month. continue to love me my dear Martha and be assured of my unalterable and tenderest love to you. Adieu.

Th: Jefferson



P.S. Hamilton is using his uttermost influence to procure my election rather than Colo. Burr’s.

